Citation Nr: 0938705	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to service connection for a bipolar disorder.




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member served on active duty from August 1974 to 
June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That decision denied entitlement to 
service connection for a lower back disorder, a right knee 
disorder, and a bipolar disorder.  The service member was 
notified of that decision and he appealed to the Board for 
review.  After reviewing the appellant's claims folder, the 
Board, in January 2008, issued a Decision/Remand.  In that 
action, the Board denied entitlement to service connection 
for disabilities of the lower back and right knee.  The third 
issue, that involving a bipolar disorder, was remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for the purpose of obtaining additional medical evidence.  
The claim was returned to the Board for review.  After 
reviewing the claims folder, the Board decided that once 
again the claim needed to be remanded because the medical 
information obtained was incomplete.  Hence, the claim was 
returned to the AMC in June 2009.  

Upon reviewing the development that has occurred since June 
2009, the Board finds there has been substantial compliance 
with its remand instructions.  The Board notes that the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for a medical examination and 
the appellant attended that examination.  The examiner 
reviewed the appellant's claims folder, examined the 
appellant, and then wrote a response to the inquiry posed by 
the Board.  The results were then returned to the AMC and the 
AMC issued a Supplemental Statement of the Case (SSOC) after 
reviewing the results of the information obtained.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its June 2009 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with the remand orders).  Therefore, in light of 
the foregoing, the Board will proceed to review and decide 
the claim based on the evidence that is of record consistent 
with 38 C.F.R. § 3.655 (2008).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant has been diagnosed as suffering from a 
bipolar disorder and a VA doctor has etiologically linked 
this disorder with the appellant's military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
bipolar disorder was incurred in or aggravated by the service 
member's military service.  38 U.S.C.A. §§ 1101, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

The appellant has asserted that he now suffers from a bipolar 
disorder that began in or was the result of his military 
service.  He believes that service connection for said 
condition is warranted and asks that the Board find in his 
favor on this issue.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 
1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), service 
connection may be awarded for a "chronic" condition when: 

(1)  a chronic disease manifests itself 
and is identified as such in service (or 
within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently 
has the same condition; or 

(2)  a disease manifests itself during 
service (or during the presumptive 
period), but is not identified until 
later, and there is a showing of 
continuity of related symptomatology 
after discharge, and medical evidence 
relates that symptomatology to the 
veteran's present condition. 

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  See also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As reported, the appellant has contended that his current 
psychiatric disorder was caused by or began in service.  The 
appellant's various medical records have been obtained and 
included in the claims folder for review.  These treatment 
reports do show that the appellant has been treated for a 
bipolar disorder along with other physical ailments and 
conditions.  Yet, none of the medical treatment records 
contains an opinion by a medical provider that his 
psychiatric disorder began in or was caused by the 
appellant's military service or any incident therein.  

Contained in the claims folder are also the appellant's 
service medical records.  These records include the 
appellant's treatment records and his end-of-enlistment 
physical.  The records do show a complaint involving 
depression after the appellant's then-wife suffered a 
miscarriage.  However, the appellant's end-of-service 
physical does not show a diagnosis involving a psychiatric 
disorder of any kind.  

Notwithstanding the above, in conjunction with the 
appellant's claim for benefits, the Board remanded the claim 
for the purpose of having the appellant examined by a VA 
medical provider.  The medical provider was asked to review 
the appellant's complete claims folder and then proffer an 
opinion as to whether the appellant's diagnosed bipolar 
disorder was related to or caused by or began while he was on 
active duty.  The record indicates that the appellant was 
seen on two different occasions by a VA psychologist.  The 
first examination occurred in March 2009 and the second 
examination was performed in July 2009.  Upon completion of 
the first exam, the psychologist concluded that it was more 
likely than not that the appellant's bipolar disorder began 
in service.  However, the examiner did not have the benefit 
of reviewing the appellant's complete claims folder, and as 
such, another examination, that of July 2009, was requested.

The examination report from July 2009 indicates that the VA 
psychologist reviewed the appellant claims folder, including 
the service medical treatment records, and the VA medical 
records.  Upon completion of the examination, the 
psychologist wrote the following:

Having reviewed the SMRs which do not 
provide a wealth of information and the 
previous exam, it appears that he did 
experience depression in service when his 
wife miscarried.  The depression he 
experience[d] could have been the "low 
side" of [a] bipolar disorder.  Further, 
given that in this case, there appears to 
be a psychotic component, the subjective 
numbness could have been, among other 
things, an expression of tactile 
hallucinations.  It warrants saying 
however that without more information, 
there is no way to be sure.  In light of 
all of the available information and his 
presentation, the examiner will state 
that it is at least a 50% chance that his 
current diagnosis of [a] bipolar disorder 
. . . began in service.  

Other evidence of record includes records from the Social 
Security Administration (SSA) that show that the appellant 
has been in receipt of SSA benefits.  These benefits have 
been awarded mainly as a result of the appellant being struck 
in the head by a boom of a crane while at work.  It is noted 
that the records do not contain a medical opinion that 
etiologically links the appellant's bipolar disorder with the 
crane accident.  In fact, although verbiage in the 
Supplemental Statement of the Case that was issued in April 
2009 seems to suggest that the blow to the head led to the 
development of the appellant's current psychiatric disorder, 
the medical evidence does not support this suggestion.  

With regard to specific evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and 
in so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the VA doctor's 
opinions of March and July 2009 were factually accurate.  She 
pointed to established facts in her opinion.  The Board 
further believes that she provided sound reasoning in her 
analysis of the situation even noting that the appellant's 
claim was extremely complex and difficult to analyze due to 
the appellant's overall inability to comprehend others in a 
meaningful way.  In other words, the VA examiner reviewed in 
detail the pertinent medical records, discussed the salient 
facts, and provided a complete rationale for all conclusions 
presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included access to the accurate background of the appellant.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).  In 
determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the service member prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of a 
bipolar disorder and a VA doctor has conclusively and without 
hesitation provided an opinion that links the disorder with 
the appellant's military service.  Accordingly, after careful 
review of all the evidence of record, the Board concludes 
that service connection for bipolar disorder should be 
granted.  


ORDER

Entitlement to service connection for a bipolar disorder is 
granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


